Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sandra B. Randolph appeals the district court’s order granting summary judgment for Defendant on Randolph’s claims of racial discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Randolph v. New Hanover County Registrar of Deeds, No. 4:06-cv-00233-FL (E.D.N.C. May 6, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.